Citation Nr: 0202905	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for lung disorder, to 
include as a result of exposure to herbicide agents.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a rating in excess of 20 percent for left 
(minor) acromioclavicular degenerative changes with history 
of shoulder dislocations.  

6.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound left thigh, postoperative, Muscle Group XIV.

(The issue of entitlement to service connection for skin 
cancer to include as a result of exposure to herbicide 
agents, will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to September 
1975.  The veteran served in Vietnam from March 1965 to 
September 1965 and from January 1968 to February 1969.  
Awards and decorations received include in part, Combat 
Action Ribbon, Bronze Star Medal with V, and Purple Heart 
Medal.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO).  Both disability ratings assigned are 
initial ratings.  As such, the guidance of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application as explained 
below.

This case was remanded in October 2000 to provide the veteran 
a requested hearing at the RO before a Member of the Board.  
In writing in December 2000, the veteran withdrew his request 
for a hearing at the RO before a Member of the Board.  The 
case has been returned to the Board.

Additionally, in this case, in a lay statement it was 
indicated that the veteran was located in service in areas 
where there was asbestos.  However, a claim for asbestos 
related disability has not been filed in the claims file.  
Therefore, the veteran is informed that if he wishes to file 
a claim for asbestos related disability, he should do so at 
the RO with specificity.

The Board is undertaking additional development on the issue 
of entitlement to service connection for skin cancer, to 
include as a result of exposure to herbicide agents pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for sinusitis, lung disorder, to include 
as a result of exposure to herbicide agents, heart disease 
and hypertension, and for entitlement to a rating in excess 
of 20 percent for left (minor) acromioclavicular degenerative 
changes with history of shoulder dislocations, and 
entitlement to a rating in excess of 10 percent for shell 
fragment wound left thigh, postoperative, Muscle Group XIV, 
has been obtained by the RO.

2.   There is no competent medical evidence to show that the 
veteran has a current sinusitis disorder related to service.  
The episode of sinusitis in service was acute and transitory 
in nature with no current continuing residuals shown. 

3. The veteran had active military service in Vietnam during 
the Vietnam Era.

4.  Post service medical evidence shows that the veteran was 
diagnosed with a lung disorder in 1990.

5.  There is no competent medical evidence linking any 
current lung disorder with any exposure to herbicide agents 
used in Vietnam.  Any current lung disorder is not shown to 
be related to any in-service occurrence or event.  
Tuberculosis was not shown within 3 years of service and lung 
cancer has never been shown.

6.  The evidence does not show that heart disease is related 
to the veteran's service.  A heart disability was not shown 
in service or within one year of separation from service.  
The first evidence of any heart disease was not until many 
years after service.  

7.  The evidence does not show that hypertension is related 
to the veteran's service.  Hypertension was not shown in 
service or within one year of separation from service.  The 
first evidence of any hypertension was not until many years 
after service.

8.  The manifestations of the veteran's service connected 
left (minor) acromioclavicular degenerative changes with 
history of shoulder dislocations include limitation of motion 
on examination and reports by the veteran of guarding of 
movement of the left arm to prevent dislocation.  There is no 
clinical showing of symptomatology that would demonstrate 
motion of the left arm limited to 25 degrees from the side, 
unfavorable ankylosis of the scapulohumeral articulation, or 
fibrous union of the humerus.   

9.  The veteran's shell fragment wound of the left thigh, 
postoperative, muscle group XIV is manifested by complaints 
of weakness, cramping, and numbness with some muscle loss and 
weakness found on objective examination.  There are no 
current clinical findings demonstrating adherence of a scar, 
moderate or extensive loss of deep fascia or muscle 
substance, or soft or flabby muscles in the wound area.  
There is recent evidence of moderately severe impairment, but 
no evidence of severe impairment of functioning of the muscle 
group involved. 
CONCLUSIONS OF LAW

1.  A chronic sinusitis disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  A lung disorder was not incurred in or aggravated by 
service, nor may tuberculosis or lung cancer be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

3.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).
 
4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

5.  The criteria for the assignment of a rating in excess of 
20 percent for left (minor) acromioclavicular degenerative 
changes with history of shoulder dislocations have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§ 3.102 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 
(2001).

6.  The criteria for the assignment of a rating of 30 
percent, but no more, for shell fragment wound left thigh, 
postoperative, Muscle Group XIV have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.48, 4.49, 4.50, 4.51, 4.56, 4.72, 4.73, 
Diagnostic Code 5314 (as in effect prior to and subsequent to 
July 3, 1997, as applicable).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for sinusitis, lung 
disorder as a result of exposure to herbicide agents, heart 
disease and hypertension, and for entitlement to a rating in 
excess of 20 percent for left (minor) acromioclavicular 
degenerative changes with history of shoulder dislocations, 
and entitlement to a rating in excess of 10 percent for shell 
fragment wound left thigh, postoperative, Muscle Group XIV.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In this regard there has been notice as to information 
needed, examinations have been provided, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The appellant, through letters and statements of 
the case with supplements thereto, has been notified as to 
evidence and information necessary to substantiate the 
claims.  There is no evidence that there are additional 
records that could be obtained, nor is there evidence that a 
claim would be substantiated by the administration of another 
examination.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

I.  Service connection

A.  Factual Background

Initially, it is noted that during service the medical 
records prior to late 1963 were lost.  Those records 
apparently have never been located.  Available service 
medical records have been obtained and are set out below.

In June 1964, as part of the records reconstruction, a chest 
X-ray was conducted.  It reportedly was negative.

On reenlistment examination in February 1966, the sinuses, 
lungs and chest, and heart were clinically evaluated as 
normal.  A chest x-ray was negative.  The veteran's blood 
pressure was 136/78.

On examination history in March 1969, no history of 
sinusitis, high or low blood pressure, chest problems, or 
heart problems was reported.  March and December 1969 chest 
X-rays were reportedly negative.  In December 1971 the 
veteran was seen for a headache and runny nose.  Medication 
was prescribed.  No further findings were recorded.

On examination in February 1972, the sinuses, lungs and 
chest, and heart were clinically evaluated as normal.  A 
chest x-ray was normal.  The veteran's blood pressure was 
120/70.

In August 1973, the veteran was seen with a history of 
irritation in the bronchial area for six months.  An x-ray 
was scheduled.  He was to seek treatment if the x-ray was 
other than normal.  There is no showing that any treatment 
was conducted.

In January 1974, the veteran was seen with complaints of 
nasal congestion for a long period of time.  He had no other 
symptoms.  The impression included nasal congestion.  He was 
given medication and told to return as needed if the problem 
persisted.

On annual examination in March 1974, the sinuses, lungs and 
chest, and heart were clinically evaluated as normal.  A 
chest x-ray was normal.  The veteran's blood pressure was 
126/72.

In July 1974, the veteran was seen with complaints of nasal 
stuffiness.  An August 1974 record includes an impression of 
changes consistent with sinusitis.  He was given medication 
and was to return in 2 weeks.  When seen later in August 
1974.  A history of nasal congestion for 2 years was noted.  
He reportedly had been treated with medication 
intermittently.

On "FMCR" examination in June 1975, the sinuses, lungs and 
chest, and heart were clinically evaluated as normal.  A 
chest x-ray was normal.  The veteran's blood pressure was 
126/74.  An electrocardiogram (EKG) was also within normal 
limits.

Post service treatment records include an undated medical 
treatment record from a military facility received, with the 
veteran's claim for benefits in January 1997.  It shows that 
on a chest x-ray small nodules were shown over the left mid 
lower lung.  Questionable granulomata were noted as well as a 
questionable post infection/scar.  The veteran was a non-
smoker and looked and felt well.  

A March 1991 record from a military facility reveals that the 
appellant had undergone holter monitor testing.  He had 
frequent ventricular ectopy.  He was to undergo evaluation 
for silent ischemia.  Treatment records from the military 
facility from April 1991 to April 1992 show that the veteran 
was treated for mediastinal adenopathy and presumptive post 
inflammatory changes.  Lung changes were noted on March 1991 
records of preoperative examination for a hernia.  A chest x-
ray from January 1992 reveals that the lungs were clear.  
There were reported to be no hilar or mediastinal masses.  
There was no active heart or lung disease. 

On a VA Agent Orange history and physical examination in May 
1997, the veteran reported that he had a history of lung and 
heart problems, both which were noted incidentally after he 
presented for routine inguinal hernia repair.  Apparently on 
a routine chest x-ray preoperatively, he was noted to have 
some abnormalities including a mass in his right middle lobe 
and some mediastinal lymphadenopathy.  He underwent complete 
work up including CT scan and was followed for approximately 
one year in the clinic with repeat chest x-ray and CT scan 
with no change in the condition.  He was also followed up 
after 1992 and denied any new complaints, stating that he was 
doing fine.  It was also noted at that time that he had an 
abnormal EKG and underwent work up including holter monitor 
and exercise stress test.  The holter monitor apparently 
showed ventricular ectopy without any specific ventricular 
tachycardia.  He was asymptomatic.  He underwent a stress 
test which showed some possible lateral ST changes.  The 
veteran again denied any specific problems including chest 
pain or palpitations.  The impressions included mildly 
increased blood pressure; abnormal chest x-ray; abnormal EKG.  
(It is noted that the veteran has annotated this examination 
report with a question mark as to the part where in the 
examination report the veteran said he was doing fine.  He 
additionally noted "wrong" next to the statement that he 
denied any specific problems including chest pains or 
palpitations.)  Impressions included increased blood 
pressure, an abnormal chest X-ray and EKG, and otherwise 
noted that there were no new significant abnormalities.

On a VA examination in December 1997, the veteran reported a 
history of developing sinusitis in service, 30 years ago.  He 
reported that he currently had it year round and occasionally 
had to take antibiotics.  He reported that he had surgery for 
a hernia in 1990 and a chest x-ray showed spots on his lung 
at that time.  It was the first time they had ever been seen.  
His occupation was supervisor at a golf course.  He had 
missed no work because of "SC" conditions.  On examination, 
the blood pressure sitting was 104/70.  The nose, sinuses, 
mouth, and throat were normal.  The lungs were clear to 
auscultation and percussion.  The cardiovascular showed 
regular sinus rhythm without murmur, friction rub, or thrill, 
cardiomegaly, or gallop.  The diagnoses included that 
sinusitis was not found on this examination; and spots on the 
lung, old granulomatous disease.  

VA treatment records from May 1997 to November 1997 show that 
the veteran had chronic left bundle branch block.  He had no 
prior history of chest pain or heart attacks.  He had mild 
systolic hypertension.  

Lay statements dated in May 1998 from people who were in 
service with the veteran included one person who reported 
that he had retired from the service in 1995 and at that time 
was service connected for asthma.  The VA found lesions on 
his lungs.  He and the veteran were in areas where Agent 
Orange was sprayed and the veteran served aboard several 
ships which used asbestos.  In another statement it was 
indicated that the writer and the veteran served in Vietnam 
where exfoliants were used and they were on ships together.  
In another statement, it was reported that the soldiers were 
exposed to Agent Orange defoliated areas.

A private treatment record from June 1998 shows the veteran's 
history as that he had been hypertensive for less than a 
year.  On a routine examination, it was discovered that the 
veteran had a cardiomyopathy.  On a routine chest x-ray for 
an inguinal hernia repair, abnormal chest x-ray findings were 
seen including a mass in the right mid lobe and some 
mediastinal lymphadenopathy.  The veteran underwent a 
complete work up which were all negative.  An abnormal EKG 
was detected.  A holter monitor showed significant 
ventricular ectopies without any ventricular tachycardia.  
The veteran was asymptomatic.  A stress test showed some 
possible lateral ST changes.  The veteran worked in the 
maintenance of a golf course and he did a lot of physical 
activities riding tractors and other machinery without any 
major problems.  He denied any dyspnea on exertion or at rest 
and denied paroxysmal nocturnal dyspnea.  On examination, 
ear, nose, and throat were normal, and the lungs were clear.  
The heart sounds were regular without any gallops or murmurs.  
The blood pressure readings were 134/80 left and 140/80 
right.  The impression included idiopathic cardiomyopathy and 
hypertension by history.   

At the RO hearing in March 1999, the veteran testified that 
as to a sinus disability, the veteran reported that he had a 
lot of sinus problems in service, but due to his rank, did 
not have to go to sick call and was able to get medication 
without reporting the problem.  He reported that he had sinus 
problems since service and currently and was on medication.  
The veteran testified that the first time he had a chest x-
ray was in 1990 when he had a hernia operation and was told 
he had spots on his lungs.  He reported that currently he had 
problems breathing and had a heart disability.  He 
additionally had esophageal problems.  

Additional private and military hospital treatment records 
show that in March 1999, the veteran reported occasional 
cough due to sinus with some drainage.  There was no 
diagnosis.  In March and October 1999, the diagnoses included 
idiopathic cardiomyopathy, well-controlled hypertension, and 
history of benign right pulmonary mass.  In June 1999, the 
impression included idiopathic, probably hypertensive 
cardiomyopathy, stable, with no evidence of congestive heart 
failure.  In September 2000 the veteran had differential 
diagnoses of chronic interstitial pneumonia, sarcoidosis, or 
pulmonary tuberculosis infection.  It was noted that the 
veteran was not limited by pulmonary symptoms.  In February 
2001, it was noted that the veteran had well-controlled 
hypertension; pulmonary fibrosis and pulmonary mass of 
undetermined origin; and idiopathic cardiomyopathy with 
stable ejection fraction, but slightly decreased.  
Additionally, in August 2000 and February 2001, it was noted 
that ear, nose, and throat examination was normal.  

B.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served 90 days or more during a 
war period or after December 31, 1946 and cardiovascular-
renal disease, including hypertension, malignant tumor, or 
active tuberculosis becomes manifest to a degree of 10 
percent within 1 year (3 years for tuberculosis) from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Further, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 2001); 38 U.S.C. § 1116, as amended by § 
201 of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  NOTE 1: The term "soft-
tissue sarcoma" includes the following:  Adult fibrosarcoma, 
Dermatofibrosarcoma protuberans, Malignant fibrous 
histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, 
Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), Proliferating (systemic) 
angioendotheliomatosis, Malignant glomus tumor, Malignant 
hemangiopericytoma, Synovial sarcoma (malignant synovioma), 
Malignant giant cell tumor of tendon sheath, Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, Malignant 
mesenchymoma, Malignant granular cell tumor, Alveolar soft 
part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of 
tendons and aponeuroses, Extraskeletal Ewing's sarcoma, 
Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.  NOTE 2: For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (2001).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C. § 1116, as amended by § 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's DD 214 indicates that the veteran served in 
Vietnam during the Vietnam era.  Therefore, he is entitled to 
a presumption of exposure to herbicide agents.  

1.  Entitlement to service connection for sinusitis.

The evidence shows that the veteran was treated in service on 
one occasion for sinusitis.  He was seen on a couple other 
occasions for nasal congestion, which seemed to resolve with 
medication.  On examinations in service subsequently, there 
were no complaints or findings regarding a continuing sinus 
disability.  Post service, there has been no treatment for a 
sinus disability.  On a treatment record in March 1999, the 
veteran reported a cough due to sinuses.  However, no chronic 
disability related to the sinuses was found.  In this case no 
chronic sinus disability was found in service or post 
service.  Although the veteran contended that he has been 
treated for sinusitis since service, there is no showing from 
the competent medical evidence that the veteran has a current 
chronic disability of sinusitis and as such the claim is 
denied.  On examinations, the veteran's ears, nose, and 
throat have been normal.

Therefore, as there is no current medical evidence to 
establish the presence of a chronic current disability of 
sinusitis, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for sinusitis and that claim must be 
denied. 

2.  Entitlement to service connection for lung disorder, to 
include as a result of exposure to herbicide agents.

The medical record indicates that the veteran has a lung 
disability, variously diagnosed as mediastinal adenopathy, 
chronic interstitial pneumonia, sarcoidosis, or pulmonary 
tuberculosis infection.  These disabilities are not listed in 
the governing regulation concerning herbicide exposure.  The 
Secretary of the VA has determined that there is no positive 
association between herbicide exposure and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (November 2, 1999).  Accordingly, 
under the applicable criteria, there is no entitlement to a 
presumption that the veteran's current lung disability, 
however diagnosed is etiologically related to exposure to 
herbicide agents used in Vietnam.  It is not shown by any 
evidence of record that the veteran has lung or respiratory 
cancer.  As such service connection due to herbicide exposure 
is not indicated.  Direct service connection is also for 
consideration.

Review of the record in this case fails to show any 
relationship between the current lung disability and his 
service.  There is no evidence of lung problems until 1990, 
when the veteran underwent routine chest x-ray 
preoperatively.  There is nothing in the record to suggest a 
connection between the current lung disability and his 
service as there is no showing of continued medical treatment 
or history of treatment.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a lung disability and that claim 
must be denied.

3.  Entitlement to service connection for heart disease and 
hypertension. 

Review of the record in this case fails to show any 
relationship between the veteran's current heart disorder and 
current hypertension and his service.  In service, there were 
no complaints or findings regarding a heart disability or 
hypertension.  An EKG at separation was normal.  The first 
evidence of either disability was on VA medical records in 
the early 1990's.  There is nothing in the record to suggest 
a connection between these disabilities and the veteran's 
service as there is no showing of continued medical treatment 
or history of treatment.  There is no showing in the 
competent medical evidence of treatment for either a heart 
disability or hypertension in service or within one year of 
separation from service. 

As such, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
heart disease or hypertension.  

II.  Increased ratings

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As these issues involve 
ratings assigned in connection with a grant of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating the claims.

1.  Entitlement to a rating in excess of 20 percent for left 
(minor) acromioclavicular degenerative changes with history 
of shoulder dislocations.

The veteran's service medical records show that the veteran 
was seen with recurrent dislocation of the left shoulder.  

On a VA examination in December 1997, the veteran's history 
was that he had dislocated his left shoulder in service and 
since then had infrequent dislocations which he could get 
back in himself.  He had not had any dislocations in the last 
three to four years.  His occupation was supervisor at a golf 
course.  He had missed no work because of claimed conditions.  
The veteran's dominant hand was right by statement.  The 
veteran had full range of motion of the left shoulder without 
significant pain.  There was no dislocation.  The 
neurological examination was normal.  The diagnoses included 
dislocation of the left shoulder by history without 
residuals.  No statement could be made in accordance with the 
DeLuca criteria at the current time as it would be pure 
speculation on the part of the examiner. 

By rating action of November 1998, in part, service 
connection was granted for left shoulder dislocations and an 
initial noncompensable rating was assigned.  The current 20 
percent rating was assigned by rating decision of June 1999.  
It was effective for the entire period of this appeal.

At the RO hearing in March 1999, the veteran testified that 
as to the left shoulder, the veteran reported he would have 
dislocations, which he would put back in.  He had not had a 
dislocation in a year or so.  He would not raise his shoulder 
above his head so it would not dislocate.  He used guarded 
movements.  He did not do any heavy lifting, although this 
was also due to a heart problem. 

On a VA fee basis examination in February 2001, the veteran's 
history was that in service, he dislocated his left shoulder.  
He reported that the shoulder had been dislocated and 
realigned 40 to 50 times since the initial dislocation.  He 
stated that 50 percent of the time he went to the emergency 
room to have the shoulder realigned.  He was right hand 
dominant and did not use the left hand to lift his arm above 
shoulder height or to do any grooming of his hair or face.  
The veteran reported that he needed help with daily tasks.  
The measurement of the biceps was 29 cm right and 28 cm left.  
The left shoulder had decreased range of motion, limited by 
pain, when the veteran extended his arm forward or raised the 
arm above the head.  He had atrophy of the muscles of the 
biceps.  The right shoulder had normal range of motion 
without pain.  In the left shoulder there was marked flexion 
ankylosis at 90 degrees, with 2+ pain; abduction of 90 
degrees, with 2+ pain, external rotation of 40 degrees with 
1+ pain; and internal rotation of 90 degrees, with no pain.  
The range of motion of the affected joint was additionally 
limited by pain, fatigue, and lack of endurance.  The veteran 
did not have any constitutional signs of arthritis.  He did 
not use any devices.  

The x-rays showed chronic rotator cuff injury left shoulder 
with associated inferior marginal osteophyte formation AC 
joint.  The diagnoses included that the veteran had left 
acromioclavicular degenerative changes, with a history of 
shoulder dislocations on multiple occasions, with laxness of 
the ligaments which kept the shoulder in place.  He was 
markedly limited in his ability to elevate and raise the 
shoulder laterally due to the instability of the shoulder.  
It was remarked that the veteran was unable to do any 
activities of pulling, pushing, and lifting that would 
involve the left shoulder.  This would interfere with his 
activities of daily living, but he was able to dress and 
groom himself.

The veteran is service connected for a left shoulder 
disability, with an evaluation of 20 percent assigned under 
Diagnostic Codes (DC) 5010-5202 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Under Diagnostic Code 5202, for other impairment of the 
humerus, minor extremity, a 20 percent rating is warranted 
for malunion of the humerus with moderate deformity or marked 
deformity.  A 20 percent rating is also warranted for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level or with frequent episodes and guarding of 
all arm movements.  A 40 percent evaluation is warranted for 
fibrous union of the humerus.  A 50 percent rating is 
warranted for nonunion of the humerus (false flail joint).  A 
70 percent rating is warranted for loss of head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2001).

Additional codes the veteran may be rated under include:

Under Diagnostic Code 5200, for ankylosis of the 
scapulohumeral articulation, a 20 percent rating may be 
assigned for a minor extremity for favorable ankylosis of the 
scapulohumeral articulation, abduction to 60 degrees, can 
reach mouth and head.  A 30 percent rating may be assigned 
for a minor extremity for ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable.  
A 40 percent rating may be assigned for a minor extremity for 
unfavorable ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees from side.  Note:  the 
scapula and humerus move as one piece.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2001).

The shoulder may also be rated under Diagnostic Code 5201, 
for limitation of motion of the arm.  A 20 percent rating may 
be assigned for limitation of motion of the arm, major or 
minor extremity, at shoulder level or limitation of motion of 
the arm, minor extremity, midway between side and shoulder 
level.  A 30 percent evaluation may be warranted for 
limitation of motion of the arm, minor extremity, to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula, minor extremity, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the clavicle or scapula 
with loose movement or for dislocation of the clavicle or 
scapula.  Or it is rated on impairment of function of 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).

The evidence in this case shows that on VA examination in 
February 2001, the veteran has limitation of motion of the 
left shoulder (minor extremity).  Flexion is to 90 degrees, 
with pain, abduction is to 90 degrees, with pain, external 
rotation is to 40 degrees with pain, and internal rotation is 
to 90 degrees, with no pain.  The range of motion of the 
affected joint is additionally limited by pain, fatigue, and 
lack of endurance.  The veteran reported that he used guarded 
movements of the left arm.  He was right hand dominant and 
did not raise the left arm above shoulder height or to do any 
grooming of his hair or face.  This evidence does not show 
that the criteria for a rating in excess of 20 percent for 
the service connected left shoulder disability for a minor 
extremity have been met.  There is no showing of fibrous 
union of the humerus, nor is there showing of unfavorable 
ankylosis of the scapulohumeral articulation, with abduction 
limited to 25 degrees from the side.  There is no additional 
showing of functional limitation due to pain that would 
warrant a higher evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Any functional limitation due to pain has 
been taken into consideration in the rating assigned. 

While the veteran has complaints referable to limitations due 
to guarding of the left shoulder movements to prevent 
dislocation, there is no clinical showing of symptomatology 
including time loss from work or additional treatment records 
as would be required for a higher rating.  Any such 
symptomatology is again taken into consideration in the 20 
percent evaluation currently assigned.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.  

Additionally, while the Esteban v. Brown, 6 Vet. App. 259 
(1994) case and VAOPGCPREC 36-97 (December 1997) provides 
that separate ratings are available for disabilities 
manifested by instability of a joint and limitation of 
motion, in this case no separate rating is available as the 
veteran is currently rated for arthritis with limitation of 
motion and a separate rating for arthritis would be 
pyramiding.  See 38 C.F.R. § 4.14 (2001).

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected left 
acromioclavicular degenerative changes with history of 
shoulder dislocations, that would provide for a higher rating 
and as such, the higher rating is not assigned.  The evidence 
is not so evenly balanced as to give rise to a reasonable 
doubt.  38 C.F.R. § 3.102.

2.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound left thigh, postoperative, Muscle Group XIV.

The veteran's service medical records show that he sustained 
a shrapnel wound of the left anterior thigh in April 1968.  
The fragment entered medially and lodged in the lateral 
quadriceps muscle.  On examination, there was a four by two 
centimeter ragged wound in the lower medial thigh with tract 
proceeding superiorly and laterally for eight centimeters.  
There was no evidence of neuro-vascular injury.  The course 
of treatment included that the wound was debrided in May and 
closed a few days later.  He was ready for a trial of full 
duty 14 days later.

In April 1969, the veteran was seen with a lump and pain in 
the left thigh.  Noted was possible shrapnel in the thigh.  
On examination, sore fascia lata was noted.

On a VA examination in December 1997, the veteran's history 
was that he had a shrapnel fragment wound to the left thigh 
in 1968 in Vietnam and was hospitalized on a hospital ship 
and then returned to duty in Vietnam.  He reportedly had a 
piece of shrapnel removed distally from the thigh 13 years 
ago.  His occupation was supervisor at a golf course.  He had 
missed no work because of the "SC" conditions.  On 
examination, there was a two inch slightly depressed well-
healed wound scar on the left thigh, anterior.  There was a 
four inch slightly depressed surgical scar on the anterior 
medial aspect of the distal thigh for removal of shrapnel 
fragment.  The neurological examination was normal.  The 
diagnoses included post operative shrapnel fragment wound of 
the left thigh.  No statement could be made in accordance 
with the DeLuca criteria at the current time as it would be 
pure speculation on the part of the examiner.

By rating action of February 1998, service connection for 
shell fragment wound of the left thigh was granted and an 
initial noncompensable rating was assigned.  This rating was 
based on scarring.  In April 1998, a 10 percent rating based 
on damage to Muscle Group XIV was assigned.  This was 
effective from the date of claim, and thus covers the entire 
appeal period.  

At the RO hearing in March 1999, the veteran testified that 
as to the shell fragment wound of the left thigh, he reported 
that he did not have any problem with the scars. He reported 
that the thigh was not easily fatigued but that it would 
shake.  He stated the leg would go numb when he would stand 
up and he would get cramping in the calf.  He reported that 
the leg tingled and he had muscle spasms.  The veteran 
reported that a physician had told him that he had nerve 
damage of the leg.  He had pain when he would run.  He did 
not have a lot of pain with normal walking.  He was unable to 
run much.  The leg would go to sleep, if he was lying down.  
He did not have problems with the other leg.

On a VA fee basis examination in February 2001, the veteran's 
history was that he was wounded in the left thigh from 
shrapnel from a hand grenade while serving in Vietnam.  He 
had surgery for removal of the shrapnel and repair of 
ligaments, vessels, and muscle tissue after the wounding.  He 
had additional surgery performed 13 years later for removal 
of a 3/16 inch fragment from his left knee.  The fragment had 
migrated from the anterior thigh into the area of his left 
knee, which was causing pain on walking and swelling of the 
left knee.  The veteran stated that he limped due to pain in 
the left leg and had constant tingling in all of the left 
toes, from the metatarsal area to the distal toes, since 
being wounded.  The veteran reported that he needed help with 
daily tasks.  The measurement of the thighs were 98 
centimeters right and 96 centimeters left, the measurement of 
the calves was 46 centimeters right and 44 centimeters left.  

On examination of the left thigh, there was a 4.5 centimeter 
crescent shaped scar on the mid left thigh, anteriorly.  
There was a 12 centimeter scar from the medial patella around 
to the popliteal area, medially, on the left knee.  There was 
a two centimeter, linear, vertical scar over the patella.  
There was no discoloration, disfigurement, keloid, or 
underlying tissue loss.  The veteran reported a weakness of 
the anterior group of the thigh muscles, or group XIV, which 
aid in extension of the knee.  The muscles were weak and the 
muscles of the left thigh could be overcome by pressing down; 
but the muscles of the right thigh could not be overcome.  
The veteran also had pain, fatigue, and lack of endurance of 
the muscles of the left thigh due to the wound.  The veteran 
did not have any constitutional signs of arthritis.  He did 
not use any devices to assist in ambulation.  

The diagnoses included that the veteran had a shell fragment 
wound in the left thigh, postoperative repair of vessels, 
nerves, and muscles.  He continued to have numbness in the 
left foot to the metatarsal area and distally to the toes.  
This had reportedly been continuous since the injury.  He had 
loss of muscle mass in both the left calf and thigh.  He had 
decreased tissue and indention of muscle mass in the left 
thigh.  He had weakness when he tried to climb, walk, or 
stand.  He could not stand on one leg with the left leg.  He 
continued to have residual muscle and nerve damage.  There 
was no edema or decreased pulses on the left.  There was no 
apparent vascular component to the losses in the left leg.  
It was remarked that the veteran was unable to do any 
activities that required climbing, standing, excessive 
walking, which would interfere with his activities of daily 
living, but he was able to dress and groom himself.

The veteran is service connected for shell fragment wound of 
the left thigh, Muscle Group XIV, with an evaluation of 10 
percent assigned under Diagnostic Code (DC) 5314 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
regulations pertaining to rating muscle injuries were revised 
effective July 3, 1997.  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board has reviewed the facts of the 
veteran's case in light of the original and revised 
regulations.  The revision, as it pertains to this case are 
not significant, nor is one set of regulations more favorable 
than the other.

Under the "old" regulations pertaining to rating muscle 
injuries in effect prior to July 3, 1997, it is noted that in 
rating disability from injuries of the musculoskeletal 
system, attention is to given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).

The veteran is rated under Diagnostic Code 5314.  

5314  Group XIV.  Anterior thigh group. 
(1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; 
(5) vastus internus; (6) tensor vaginae 
femoris.  (Function:  Extension of knee 
(2, 3, 4, 5) simultaneous flexion of hip 
and flexion of knee (1), tension of 
fascia lata and iliotibial (Maissiat's) 
band, acting with XVII, 1, in postural 
support of body (6), acting with 
hamstrings in synchronizing hip and knee 
(1, 2).)
Severe...............................40
Moderately Severe...........30
Moderate..........................10

38 C.F.R. § 4.73, Diagnostic Code 5314 (1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma are enumerated in 38 C.F.R. § 4.56 
and include:

(b) Moderate disability of muscles.  
Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree. Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection. 
History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wound particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.
Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscle relax is to be 
applied to insure validity of tests.)

(c)  Moderately severe disability of 
muscles.
Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization. 
History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.
Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss. 

(d) Severe disability of muscles.
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.
History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.
Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic ones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. §  4.56 (1996)

Prior to July 3, 1997, the Ratings Schedule provided the 
disability of a muscle group is not based solely on impaired 
joint motion but its ability to perform the normal working 
movements of the body and the functional loss.  Principal 
symptoms are weakness, fatigability, coordination, swelling, 
deformity, and atrophy.  The principal factors are impairment 
of coordination, strength of scar bound muscles, and lowering 
of fatigue or pain threshold.  Skin scars are incidental and 
negligible, but allow for envisaging the whole track of the 
missile, including any bony or nerve involvement.  It is the 
deep intramuscular and intermuscular scarring which is 
disabling.  Through-and-through wounds of the deep structures 
almost invariably cause intermuscular scarring so that 
muscles no longer work smoothly but pull against other 
muscles so that there is incoordination and loss of strength.  
Prolonged exertion brings about fatigue and pain, thus, 
interfering with function.  38 C.F.R. §§ 4.40, 4.48, 4.49, 
4.50, and 4.51 (1996).

Under the "new" regulations pertaining to rating muscle 
injuries in effect as of July 3, 1997, Diagnostic Code 5314 
provides:

5314  Group XIV.  Function: Extension of 
knee (2, 3, 4, 5); simultaneous flexion 
of hip and flexion of knee (1); tension 
of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII (1) 
in postural support of body (6); acting 
with hamstrings in synchronizing hip and 
knee (1, 2).  Anterior thigh group:  (1) 
Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae 
femoris.
Severe..............................40
Moderately Severe...........30
Moderate..........................10

38 C.F.R. §  4.73, Diagnostic Code 5314 (2001).

Factors to be considered in the evaluation of muscle 
disabilities are enumerated in 38 C.F.R. § 4.56 and include:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage in 
minimal.

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d)...(2) Moderate disability of muscles. 
(i) Type of injury. Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
(ii) History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. 
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side. 

(3) Moderately severe disability of 
muscles. 
(i) Type of injury. Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 
(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
(iii) Objective findings. Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 

(4) Severe disability of muscles.
(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization or a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:
(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than rue skin covering in 
an area where bone is normally protected 
by muscle.
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing 
group of muscles.
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2001)

The Rating Schedule also maintains that a 10 percent rating 
is warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, in this case, there is no 
showing of tender or painful scars, or disability related to 
the scars.  Therefore there is no evidence that a separate 
rating should be assigned for any scars related to the 
service connected shell fragment wound of the left thigh.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (providing for 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14). 

Upon review of the criteria and symptomatology associated 
with the veteran's service connected wound of the left thigh, 
the Board finds that an increased rating to 30 percent for 
moderately severe disability of muscles is warranted, under 
the old or the new rating criteria.  The evidence 
demonstrates that the veteran has fatigue, muscle spasm, and 
cramping with slight neurological impairment of the left 
thigh due to the shell fragment wound of the left thigh.  He 
is able to walk, however, he has difficulty with climbing, 
standing, and excessive walking.  He has a job and indicates 
no interference due to service connected disabilities.  There 
is evidence on examination of some loss of muscle mass of the 
left leg thigh and calf muscles and there is muscle weakness.  
Significantly, the examiner described the muscle loss on the 
most recent examination.  Therefore, the evidence of record 
shows indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss such as to warrant an 
increased evaluation.  

While the initial wounding likely gave indications of no more 
than moderate muscle damage under the applicable criteria, 
more recent findings indicate sufficient decrease of strength 
and efficiency so as to be closer to a moderately severe 
impairment.  The complaints of fatigue that the veteran has 
are consistent with the findings on the recent examination, 
and more nearly approximate moderately severe impairment.

However, there is no showing of severe disability of muscles, 
including in service, extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization, or currently, extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  Palpation does 
not show moderate or extensive loss of deep fascia or of 
muscle substance or soft or flabby muscles in wound area as 
the veteran does have some muscle strength on the left.  
There is no positive evidence of severe impairment of 
function as shown by tests of strength or endurance compared 
with the sound side or of coordinated movements.  
Additionally, there is no scar adhesion.  Finally there was 
no bony damage caused by the wound.

The most recent examination has suggested that there is some 
slight neurological pathology due to the wounding.  It is 
noted that in-service there was noted to be no nerve damage.  
The veteran now complains of some numbness and tingling in 
his toes, which he reports has existed for some time.  There 
is no limitation of motion or function of the foot described.  
As noted the veteran has reportedly lost no time from work 
secondary to his disabilities.  It is, therefore, concluded 
that no significant neurological pathology is currently 
demonstrated in the foot which would warrant a separate 
compensable rating at this time.  

Neurological changes at the site of the missile injury would 
be contemplated in the rating assigned for the muscle group 
injury, as those functions would affect the same anatomical 
function.  Significant foot functional impairment or numbness 
could warrant a separate compensable rating as affecting a 
separate anatomical function.  As noted, while there are some 
slight complaints, findings warranting a separate compensable 
rating have not currently been shown.  See 38 C.F.R. § 4.7, 
4.14, 4.124a, Diagnostic Codes 8520 et. seq.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for lung disorder is 
denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 20 percent for left 
(minor) acromioclavicular degenerative changes with history 
of shoulder dislocations is denied. 

Entitlement to a 30 percent rating, but no more, for a shell 
fragment wound left thigh, postoperative, Muscle Group XIV is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

